

114 HR 1656 RS: Secret Service Improvements Act of 2015
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 560114th CONGRESS2d SessionH. R. 1656[Report No. 114–302]IN THE SENATE OF THE UNITED STATESJuly 28, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsJuly 13, 2016Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo provide for additional resources for the Secret Service, and to improve protections for
			 restricted areas.
	
 1.Short titleThis Act may be cited as the Secret Service Improvements Act of 2015. 2.Presidential appointment of Director of the Secret ServiceSection 3056 of title 18, United States Code, is amended by adding at the end:
			
 (h)The Director of the Secret Service shall be appointed by the President, by and with the advice and consent of the Senate. The Director of the Secret Service is the head of the Secret Service..
 3.Restricted building or groundsSection 1752(a) of title 18, United States Code, is amended— (1)in paragraph (3), by striking or at the end;
 (2)in paragraph (4), by inserting or at the end; and (3)by inserting after paragraph (4) the following:
				
 (5)knowingly, and with the intent to enter a restricted building or grounds, causes any object to enter any restricted building or grounds, when, or so that, such object, in fact, impedes or disrupts the orderly conduct of government business or official functions;.
 4.Threats against former vice presidentsSection 879(a)(4) of title 18, United States Code, is amended by striking section 3056(a)(6) and inserting paragraph (6) or (8) of section 3056(a). 5.Increased trainingBeginning in the first full fiscal year after the date of enactment of this Act, the Director of the Secret Service shall increase the annual number of hours spent training by officers and agents of the Secret Service, including officers of the United States Secret Service Uniformed Division established under section 3056A of title 18, United States Code and agents operating pursuant to section 3056 of title 18, United States Code, including joint training between the two.
 6.Training facilitiesThe Director of the Secret Service is authorized to construct facilities at the Rowley Training Center necessary to improve the training of officers of the United States Secret Service Uniformed Division established under section 3056A of title 18, United States Code and agents of the United States Secret Service, operating pursuant to section 3056 of title 18, United States Code.
 7.Hiring of additional officers and agentsThe Director of the Secret Service is authorized to hire not fewer than— (1)200 additional officers for the United States Secret Service Uniformed Division established under section 3056A of title 18, United States Code; and
 (2)85 additional agents for the United States Secret Service Presidential Protective Detail, operating pursuant to section 3056 of title 18, United States Code.
			8.Evaluation of vulnerabilities and threats
 (a)In generalThe Director of the Secret Service shall devise and adopt improved procedures for evaluating vulnerabilities in the security of the White House and threats to persons protected by the Secret Service, including threats posed by unmanned aerial systems or explosive devices.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Director of the Secret Service shall report on the implementation of subsection (a) to—
 (1)the Committee on the Judiciary of the House of Representatives; (2)the Committee on the Judiciary of the Senate;
 (3)the Committee on Homeland Security of the House of Representatives; (4)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (5)the Committee on Oversight and Government Reform of the House of Representatives. 9.Evaluation of use of technology (a)In generalThe Director of the Secret Service, in consultation with the Under Secretary for Science and Technology of the Department of Homeland Security, and other experts, shall devise and adopt improved procedures for—
 (1)evaluating the ways in which technology may be used to improve the security of the White House and the response to threats to persons protected by the Secret Service; and
 (2)retaining evidence pertaining to the duties referred to in paragraph (1) for an extended period of time.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Director of the Secret Service shall report on the implementation of subsection (a) to—
 (1)the Committee on the Judiciary of the House of Representatives; (2)the Committee on the Judiciary of the Senate;
 (3)the Committee on Homeland Security of the House of Representatives; (4)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (5)the Committee on Oversight and Government Reform of the House of Representatives. 10.Evaluation of use of additional weaponryThe Director of the Secret Service shall evaluate the practicability of equipping agents and officers with weapons other than those provided to officers and agents of the Secret Service as of the date of enactment of this Act, including nonlethal weapons.
		11.Security costs for secondary residences
 (a)In generalThe Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note) is amended by striking section 4 and inserting the following:
				
 4.Notification regarding expenditures on non-Governmental propertiesThe Secret Service shall notify the Committees on Appropriations of the House and Senate of any expenditures for permanent facilities, equipment, and services to secure any non-Governmental property in addition to the one non-Governmental property designated by each protectee under subsection (a) or (b) of section 3..
 (b)Conforming amendmentsThe Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note), as amended by this Act, is further amended—
 (1)in section 3(b), by striking any expenditures by the Secret Service and all that follows through imposed under section 4 and inserting any expenditures by the Secret Service for permanent facilities, equipment, and services to secure the non-Governmental property previously designated under subsection (a) are subject to the requirements set forth in section 4; and
 (2)in section 5(c), by striking within the limitations imposed under section 4. 12.Establishment of Ethics Program OfficeSubject to the oversight of the Office of Chief Counsel of the United States Secret Service, the Director of the Secret Service shall establish an Ethics Program Office, consisting of a minimum of two employees, to administer the provisions of the Ethics in Government Act of 1978, as amended, and to provide increased training to employees of the United States Secret Service.
 13.Sense of CongressIt is the sense of Congress that an assessment made by the Secretary of Homeland Security or the Director of the Secret Service with regard to physical security of the White House and attendant grounds, and any security-related enhancements thereto should be accorded substantial deference by the National Capital Planning Commission, the Commission of Fine Arts, and any other relevant entities.
	
 1.Short titleThis Act may be cited as the Secret Service Improvements Act of 2016. 2.Restricted building or grounds (a)PurposeThe purpose of this section is to criminalize knowingly throwing, operating, or placing an autonomous or remotely operated vehicle or dangerous weapon in a restricted building or grounds and to provide additional clarification as to what constitutes a restricted building or grounds.
 (b)AmendmentSection 1752 of title 18, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (3), by striking or at the end; (B)in paragraph (4), by adding or at the end; and
 (C)by inserting after paragraph (4) the following:  (5)knowingly causes any autonomous or remotely operated vehicle or dangerous weapon to enter any restricted building or grounds, with the intent for such autonomous or remotely operated vehicle or dangerous weapon to enter a restricted building or grounds, when, or so that, such autonomous or remotely operated vehicle or dangerous weapon, in fact, impedes or disrupts the orderly conduct of Government business or official functions;;
 (2)in subsection (b)(1), by striking subparagraph (A) and inserting the following:  (A)during and in relation to the offense, a deadly or dangerous weapon or firearm is used, carried, or otherwise enters the restricted building or grounds; or; and
 (3)in subsection (c)(1)— (A)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iv), respectively, and adjusting the margins accordingly;
 (B)in the matter preceding clause (i), as redesignated, by striking grounds’ means and inserting the following:  grounds’—(A)means; (C)in clause (ii), as redesignated, by striking or at the end;
 (D)by inserting after clause (ii), as redesignated, the following:  (iii)of a building or grounds that the President or other person protected by the Secret Service has designated as a non-Governmental property in accordance with the Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note); or; and
 (E)by adding at the end the following:  (B)includes the airspace above any posted, cordoned off, or otherwise restricted area described in subparagraph (A); and.
					3.Threats against former vice presidents
 (a)PurposeThe purpose of this section is to authorize the United States Secret Service to investigate threats against former Vice Presidents and their families for the duration of their protection by the United States Secret Service.
 (b)AmendmentsSection 879 of title 18, United States Code, is amended— (1)in subsection (a)—
 (A)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; and (B)by inserting after paragraph (1) the following:
						
 (2)a former Vice President or a member of the immediate family of a former Vice President;; and (2)in subsection (b)(1)—
 (A)in subparagraph (A)— (i)by striking subsection (a)(1) and inserting paragraphs (1) and (2) of subsection (a); and
 (ii)by striking the wife of a former President during his lifetime, the widow of a former President until her death or remarriage, and minor children of a former President and inserting the spouse of a former President or former Vice President during the lifetime of the former President or former Vice President, as the case may be, the widow or widower of a former President or former Vice President until the death or remarriage of the widow or widower, and minor children of a former President or former Vice President; and
 (B)in subparagraph (B), by striking subsection (a)(2) and (a)(3) and inserting paragraphs (3) and (4) of subsection (a). 4.Increased training (a)PurposeThe purpose of this section is to require increased training for United States Secret Service Protective Division Agents and Uniformed Division Officers.
 (b)RequirementBeginning in the first full fiscal year after the date of enactment of this Act, the Director of the Secret Service shall increase the annual number of hours spent training by officers and agents of the United States Secret Service, including officers of the United States Secret Service Uniformed Division established under section 3056A of title 18, United States Code, and agents operating pursuant to section 3056 of title 18, United States Code, including joint training between the two. The increased training hours required under this subsection shall include, at a minimum, the recommendations for training described in the United States Secret Service Protective Mission Panel Report, released on December 15, 2014.
 5.Training facilitiesThe Director of the Secret Service is authorized to construct facilities at the Rowley Training Center necessary to improve the training of officers of the United States Secret Service Uniformed Division established under section 3056A of title 18, United States Code, and agents of the United States Secret Service, operating pursuant to section 3056 of title 18, United States Code.
 6.Hiring of additional officers and agentsThe Director of the Secret Service is authorized to hire the number of officers for the United States Secret Service Uniformed Division and agents for the United States Secret Service Presidential Protective Detail necessary to satisfy the staffing recommendations made by the United States Secret Service Protective Mission Panel Report, issued on December 15, 2014.
		7.Evaluation of vulnerabilities and threats
 (a)In generalThe Secretary of Homeland Security shall devise and adopt improved procedures for identifying, evaluating, and addressing vulnerabilities in the security of the White House and threats to persons protected by the United States Secret Service, including threats posed by unmanned aerial systems or explosive devices.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Homeland Security shall report on the implementation of subsection (a) to—
 (1)the Committee on Homeland Security and Governmental Affairs of the Senate; (2)the Committee on the Judiciary of the Senate;
 (3)the Committee on Homeland Security of the House of Representatives; (4)the Committee on Oversight and Government Reform of the House of Representatives; and
 (5)the Committee on the Judiciary of the House of Representatives. 8.Evaluation of use of technology (a)In generalThe Director of the Secret Service, in coordination with the Under Secretary for Science and Technology of the Department of Homeland Security, and other experts, shall devise and adopt improved procedures for—
 (1)evaluating ways in which technology may be used to improve the security of the White House and the response to threats to persons protected by the United States Secret Service; and
 (2)retaining evidence pertaining to the duties referred to in paragraph (1) for an appropriate period of time.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Director of the Secret Service shall report on the implementation of subsection (a) to—
 (1)the Committee on Homeland Security and Governmental Affairs of the Senate; (2)the Committee on the Judiciary of the Senate;
 (3)the Committee on Homeland Security of the House of Representatives; (4)the Committee on Oversight and Government Reform of the House of Representatives; and
 (5)the Committee on the Judiciary of the House of Representatives. 9.Evaluation of use of additional weaponryThe Director of the Secret Service—
 (1)shall evaluate the practicability of equipping agents and officers with nonlethal weapons in addition to those provided to officers and agents of the United States Secret Service as of the date of enactment of this Act; and
 (2)may evaluate the practicability of equipping agents and officers with weapons beyond those provided to officers and agents of the United States Secret Service as of the date of enactment of this Act.
			10.Security costs for secondary residences
 (a)In generalThe Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note) is amended by striking section 4 and inserting the following:
				
 4.Notification regarding expenditures on non-Governmental propertiesThe Secret Service shall notify the Committees on Appropriations of the House and Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on the Judiciary of the House of Representatives of any expenditures for permanent facilities, equipment, and services to secure any non-Governmental property in addition to the one non-Governmental property designated by each protectee under subsection (a) or (b) of section 3..
 (b)Conforming amendmentsThe Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note), as amended by this Act, is further amended—
 (1)in section 3(b), by striking any expenditures by the Secret Service and all that follows through imposed under section 4 and inserting any expenditures by the Secret Service for permanent facilities, equipment, and services to secure the non-Governmental property previously designated under subsection (a) are subject to the requirements set forth in section 4; and
 (2)in section 5(c), by striking within the limitations imposed under section 4. 11.Establishment of Ethics Program OfficeSubject to the oversight of the Designated Agency Ethics Official of the Department of Homeland Security, and in accordance with the regulations under the Ethics in Government Act of 1978 (5 U.S.C. App.), there shall be established an Ethics Program Office in the Office of the Chief Counsel of the United States Secret Service, which shall ensure compliance with the Ethics in Government Act of 1978 (5 U.S.C. App.).
 12.Report on implementationNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, the Committee on Homeland Security of the House of Representatives, and the Committee on the Judiciary of the House of Representatives, that contains a review of the implementation of this Act, and the amendments made by this Act, and an evaluation of the progress of the United States Secret Service in implementing recommendations outlined in the United States Secret Service Protective Mission Panel Report.July 13, 2016Reported with an amendment